         Case 2:19-cv-00060-GMB Document 33 Filed 10/16/19 Page 1 of 3                                 FILED
                                                                                              2019 Oct-16 PM 04:04
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

SUZANNA F. GREER, et al.,                             )
                                                      )
      Plaintiffs,                                     )
                                                      )
v.                                                    )      CASE NO.: 2:19-cv-60 GMB
                                                      )
THE CINCINNATI INSURANCE COMPANY,                     )
et al.,                                               )
                                                      )
      Defendants.                                     )


           STIPLULATION TO CONTINUE EXPERT WITNESS DEADLINES


       COME NOW all parties, i.e., Plaintiffs Suzanna F. Greer and Estate of Lisa Greer, and

Defendants The Cincinnati Insurance Company, and GuideOne Insurance Company, who submit

to the Court their Stipulation to Continue Expert Witness Deadlines, and who state as follows:

       1. This matter is currently scheduled for trial on or after October 12, 2020.

       2. Pursuant to this Court’s Scheduling Order entered April 25, 2019, the deadlines for

the disclosure of expert witnesses are set as November 1, 2019 for the Plaintiffs and January 9,

2020 for the Defendants.

       3. Discovery cut off is set for April 30, 2020.

       4. The dispositive motion deadline is set for June 3, 2020.

       5. The Parties have exchanged paper discovery, and are in the process of taking

depositions of the parties and other witnesses.

       6. The Plaintiff and the Defendant have agreed that it would be in the best interests of all

involved for the expert witness deadlines to occur later than presently set.

       4. The parties recommend to the Court that expert disclosure deadlines be set as follows:
         Case 2:19-cv-00060-GMB Document 33 Filed 10/16/19 Page 2 of 3



               From Plaintiffs:               by 2/1/2020

               From Defendants:               by 3/1/2020

               Any rebuttal experts by Plaintiffs:    by 4/1/2020.

       WHEREAS, PREMISES CONSIDERED, Plaintiffs Suzanna F. Greer and Estate of

Lisa Greer, and Defendants The Cincinnati Insurance Company and GuideOne Insurance

Company stipulate that the expert witness disclosure deadlines be reset for 2/1/2020 for the

Plaintiffs, 3/1/2020 for the Defendants, and 4/1/2020 for any rebuttal experts for the Plaintiffs.

       Respectfully submitted and filed, this 16th day of October, 2020.

                                              Respectfully submitted,



                                              s/James S. Roberts, Jr.
                                              James S. Roberts, Jr. (ASB 8991-R81J)
                                              Attorney for Plaintiffs


OF COUNSEL:

The Jim Roberts Law Firm, LLC
1123 Main Street
PO Box 639
Gardendale, Alabama 35071
205-285-8290
jimroberts@northjeffersonlawyers.com



                                              s/Julie D. Pearce
                                              Julie D. Pearce, Esq. (asb-9946-c35j)
                                              Attorney for Defendant GuideOne Insurance
                                              Company



                                                 2
       Case 2:19-cv-00060-GMB Document 33 Filed 10/16/19 Page 3 of 3



OF COUNSEL:

Gaines Gault Hendrix, PC
3500 Blue Lake Drive, Suite 425
Birmingham, Alabama 35243
205-980-5888
jpearce@ggh-law.com

                                         s/J. Kerry Burgess
                                         Tom Burgess, Esq. (BUR011)
                                         J. Kerry Burgess, Esq. (BUR156)
                                         Attorneys for Defendant Cincinnati
                                         Insurance Company

OF COUNSEL:

Burgess Roberts LLC
2017 Morris Avenue, Suite 100
Birmingham, Alabama 35203
205-870-8611
tburgess@burgessroberts.com
kburgess@burgessroberts.com




                                     3
